



EXHIBIT 10.9


AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
TERMS AND CONDITIONS


1.  Grant of Units.  The Company hereby grants to the Grantee named in the
notice of award (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the Micron Technology, Inc. Amended and Restated 2007
Equity Incentive Plan (the “Plan”) and in this award agreement (this
“Agreement”), the number of restricted stock units indicated in the notice of
award (the “Units”), which represent the right to receive an equal number of
shares of the Company’s $0.10 par value common stock (“Stock”) on the terms set
forth in this Agreement.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.


2. General Acknowledgements. By accepting the Units, Grantee hereby acknowledges
that he or she has reviewed the terms and conditions of this Agreement and the
Plan, and is familiar with the provisions thereof.  Grantee hereby accepts the
Units subject to all the terms and conditions of this Agreement and the
Plan.  Grantee acknowledges that a Prospectus relating to the Plan was made
available for review.  Grantee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan. Grantee acknowledges that the grant and acceptance of
the Units do not constitute an employment agreement and do not assure continuous
employment with the Company or any of its Affiliates.


3.  Vesting of Units.  The Units have been credited to a bookkeeping account on
behalf of Grantee.  The Units will vest and become non-forfeitable on the
earliest to occur of the following (the “Vesting Date”):


 
(a)
as to the percentages of the Units specified contained in the vesting schedule
hereof, on the respective dates specified contained in the vesting schedule
hereof, provided Grantee remains in Continuous Status as a Participant on each
vesting date specified therein; or
 
(b)
as to all of the Units, upon termination of Grantee’s Continuous Status as a
Participant by reason of death or Disability; or
 
(c)
as to all of the Units, upon the occurrence of a Change in Control, unless the
Units are assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control; or
 
(d)
as to all of the Units, if the Units are assumed by the surviving entity or
otherwise equitably converted or substituted in connection with a Change in
Control, upon the termination of Grantee’s employment by the Company without
Cause [or Grantee’s resignation for “Good Reason” (as defined below)] within one
year after the effective date of the Change in Control.



If Grantee’s service terminates prior to the Vesting Date for any reason other
than as described in (b) or (d) above, Grantee shall forfeit all right, title
and interest in and to the unvested Units as of the date of such termination of
service and the unvested Units will be reconveyed to the Company without further
consideration or any act or action by Grantee.  For purpose of Section 409A of
the Code, any reference herein to Grantee’s “termination of Continuous Status as
a Participant,” “termination of employment” or “termination of service” or
similar words shall be interpreted to mean Grantee’s “separation from service”
as defined in Code Section 409A and Treasury regulations and guidance with
respect to such law. [For purposes of this Agreement, “Good Reason” shall mean
any of the following, without Grantee’s consent: (i) a material diminution in
Grantee’s Base Salary (other than an across-the-board reduction in base salary
that affects all peer employees); (ii) a material diminution in Grantee’s
authority, duties, or responsibilities; or (iii) the relocation of Grantee’s
principal office to a location that is more than twenty-five (25) miles from the
location of Grantee’s principal office on the effective date of the Change in
Control; provided, however, that Good Reason shall not include (A) any
relocation of Grantee’s principal office which is proposed or initiated by
Grantee; or (B) any relocation that results in Grantee’s principal place office
being closer to Grantee’s then-current principal residence.  A termination by
Grantee shall not constitute termination for Good Reason unless Grantee shall
first have delivered to the Company written notice setting forth with
specificity the occurrence deemed to give rise to a right to terminate for Good
Reason (which notice must be given no later than ninety (90) days after the
initial occurrence of such event) (the “Good Reason Notice”), and the Company
has not taken action to correct, rescind or otherwise substantially reverse the
occurrence supporting termination for Good Reason as identified by Grantee
within thirty (30) days following its receipt of such Good Reason Notice. 
Grantee’s date of termination for Good Reason must occur within a period of
three hundred and sixty five (365) days after the initial occurrence of an event
of Good Reason.]







--------------------------------------------------------------------------------





4.  Conversion to Stock.  Unless the Units are forfeited prior to the Vesting
Date as provided in Section 3 above, the Units will be converted to actual
shares of Stock on the Vesting Date (the “Conversion Date”).  Shares of Stock
will be registered on the books of the Company in the street name of the broker
designated by the Company as of the Conversion Date.  


5.  Dividend Equivalents.  The Units shall not be entitled to dividend
equivalents.


6.  Restrictions on Transfer.  No right or interest of Grantee in the Units may
be pledged, hypothecated or otherwise encumbered to or in favor of any party
other than the Company or an Affiliate, or be subjected to any lien, obligation
or liability of Grantee to any other party other than the Company or an
Affiliate.  Units are not assignable or transferable by Grantee other than by
will or the laws of descent and distribution or pursuant to a domestic relations
order that would satisfy Section 414(p)(1)(A) of the Code; but the Committee may
permit other transfers in accordance with the Plan.


7.  Limitation of Rights.  The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the
Units.  Nothing in this Agreement shall interfere with or limit in any way the
right of the Company or any Affiliate to terminate Grantee’s service at any
time, nor confer upon Grantee any right to continue in service of the Company or
any Affiliate.  Grantee waives all and any rights to any compensation or damages
for the termination of Grantee's office or employment with the Company or an
Affiliate for any reason (including unlawful termination of employment) insofar
as those rights arise from Grantee ceasing to have rights in relation to the
Units as a result of that termination or from the loss or diminution in value of
such rights.  The grant of the Units does not give Grantee any right to
participate in any future grants of share incentive awards.


8.  Payment of Taxes.  Grantee will, no later than the date as of which any
amount related to the Units first becomes includable in Grantee’s gross income
for federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind (including Grantee’s FICA obligation) required by law to be
withheld with respect to such amount.  The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company,
and, where applicable, its Affiliates will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Grantee.  The withholding requirement may be satisfied, in whole or in part, at
the election of the Company, by withholding from the Award Shares having a Fair
Market Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Company establishes.
 
9.  Amendment.  The Committee may amend, modify or terminate the Award and this
Agreement without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.  Notwithstanding anything herein to the contrary,
the Committee may, without Grantee’s consent, amend or interpret this Agreement
to the extent necessary to comply with Section 409A of the Code and Treasury
regulations and guidance with respect to such law.


10.  Plan Controls.  The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Agreement, and this Agreement shall be
governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Agreement, the provisions of the Plan shall be controlling and
determinative.


11.  Successors.  This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.


12.  Severability.  If any one or more of the provisions contained in this
Agreement is deemed to be invalid, illegal or unenforceable, the other
provisions of the Award and this Agreement will be construed and enforced as if
the invalid, illegal or unenforceable provision had never been included.


13.  Notice.  Notices hereunder must be in writing and either personally
delivered or sent by registered or certified United States mail, return receipt
requested, postage prepaid.  Notices to the Company must be addressed to Micron
Technology, Inc., 8000 South Federal Way, Boise, Idaho 83706-9632; Attn:
Corporate Secretary, or any other address designated by the Company in a written
notice to Grantee. Notices to Grantee will be directed to the address of Grantee
then currently on file with the Company, or at any other address given by
Grantee in a written notice to the Company.


14.  Data Processing.  By accepting the Shares, Grantee gives explicit consent
to the Company and other persons who administer the Plan to process and use all
personal data relevant to Plan administration, including without limitation his
or her name, address,





--------------------------------------------------------------------------------





Social Security Number or other applicable tax identification number, and bank
and brokerage account details, and to the transfer of any such personal data
outside the country in which Grantee works or is employed, including to the
United States.




 





--------------------------------------------------------------------------------





AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
OPTION AGREEMENT
TERMS AND CONDITIONS


1.  Grant of Option.  The Company hereby grants to the Optionee named in the
notice of grant (“Optionee”), under the Micron Technology, Inc. 2007 Equity
Incentive Plan (the “Plan”), stock options to purchase from the Company (the
“Options”), on the terms and on conditions set forth in this agreement (this
“Agreement”), the number of shares indicated in the notice of grant of the
Company’s $0.10 par value common stock, at the exercise price per share set
forth in the notice of grant.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.


2. General Acknowledgements. By accepting the Options, Optionee hereby
acknowledges that he or she has reviewed these Terms and Conditions and the
Plan, and is familiar with the provisions thereof.  Optionee hereby accepts the
Options subject to all the terms and provisions of this Agreement and the
Plan.  Optionee acknowledges that a Prospectus relating to the Plan was made
available for review.  Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan. Optionee acknowledges that the grant and acceptance of
the Options do not constitute an employment agreement and do not assure
continuous employment with the Company or any of its Affiliates.


3.  Vesting of Options.  The Option shall vest (become exercisable) in
accordance with the schedule shown in the notice of grant. Notwithstanding the
foregoing vesting schedule, all Options shall become fully vested and
exercisable (i) upon termination of Optionee’s Continuous Status as a
Participant by reason of his or her death or Disability, (ii) upon a Change in
Control, unless the Options are assumed by the surviving entity or otherwise
equitably converted or substituted in connection with the Change in Control; or
(iii) if the Options are assumed by the surviving entity or otherwise equitably
converted or substituted in connection with a Change in Control, upon the
termination of Optionee’s employment by the Company without Cause [or Optionee’s
resignation for “Good Reason” (as defined herein)] within one year after the
effective date of the Change in Control. [For purposes of this Agreement, “Good
Reason” shall mean any of the following, without Optionee’s consent: (i) a
material diminution in Optionee’s Base Salary (other than an across-the-board
reduction in base salary that affects all peer employees); (ii) a material
diminution in Optionee’s authority, duties, or responsibilities; or (iii) the
relocation of Optionee’s principal office to a location that is more than
twenty-five (25) miles from the location of Optionee’s principal office on the
effective date of the Change in Control; provided, however, that Good Reason
shall not include (A) any relocation of Optionee’s principal office which is
proposed or initiated by Optionee; or (B) any relocation that results in
Optionee’s principal place office being closer to Optionee’s then-current
principal residence.  A termination by Optionee shall not constitute termination
for Good Reason unless Optionee shall first have delivered to the Company
written notice setting forth with specificity the occurrence deemed to give rise
to a right to terminate for Good Reason (which notice must be given no later
than ninety (90) days after the initial occurrence of such event) (the “Good
Reason Notice”), and the Company has not taken action to correct, rescind or
otherwise substantially reverse the occurrence supporting termination for Good
Reason as identified by Optionee within thirty (30) days following its receipt
of such Good Reason Notice.  Optionee’s date of termination for Good Reason must
occur within a period of three hundred and sixty five (365) days after the
initial occurrence of an event of Good Reason.]


4.  Term of Options and Limitations on Right to Exercise.  The term of the
Options will be for a period of eight years, expiring at 5:00 p.m., Mountain
Time, on the eighth anniversary of the Grant Date (the “Expiration Date”).  To
the extent not previously exercised, the Options will lapse prior to the
Expiration Date upon the earliest to occur of the following circumstances:


(a)  Thirty days after the termination of Optionee’s Continuous Status as a
Participant for any reason other than by reason of Optionee’s death or
Disability.
 
(b)  Twelve months after termination of Optionee’s Continuous Status as
Participant by reason of Disability.
 
(c)  Twelve months after the date of Optionee’s death, if Optionee dies while
employed.  Upon Optionee’s death, the Options may be exercised by Optionee’s
beneficiary designated pursuant to the Plan.
 
The Committee may, prior to the lapse of the Options under the circumstances
described in paragraphs (a), (b) or (c) above, extend the time to exercise the
Options as determined by the Committee in writing, but in no event beyond the
Expiration Date.   If Optionee or his or her beneficiary exercises an Option
after termination of service, the Options may be exercised only with respect to
the Shares that were otherwise vested on Optionee’s termination of service.


5.  Exercise of Option.  The Options shall be exercised by (a) written notice
directed to the Global Stock Department of the Company or its designee at the
address and in the form specified by the Company from time to time and (b)
payment to the Company in full for the Shares subject to such exercise (unless
the exercise is a broker-assisted cashless exercise, as described below).  If
the person exercising an Option is not Optionee, such person shall also deliver
with the notice of exercise appropriate





--------------------------------------------------------------------------------





proof of his or her right to exercise the Option.  Payment for such Shares may
be, in (a) cash, (b) Shares previously acquired by the purchaser, (c)
withholding of Shares from the Option, or (d) any combination thereof, for the
number of Shares specified in such written notice.  The value of surrendered or
withheld Shares for this purpose shall be the Fair Market Value as of the last
trading day immediately prior to the exercise date.  To the extent permitted
under Regulation T of the Federal Reserve Board, and subject to applicable
securities laws and any limitations as may be applied from time to time by the
Committee (which need not be uniform), the Options may be exercised through a
broker in a so-called “cashless exercise” whereby the broker sells the Option
Shares on behalf of Optionee and delivers cash sales proceeds to the Company in
payment of the exercise price.  In such case, the date of exercise shall be
deemed to be the date on which notice of exercise is received by the Company and
the exercise price shall be delivered to the Company by the settlement date.


6.  Beneficiary Designation.  Optionee may, in the manner determined by the
Committee, designate a beneficiary to exercise the rights of Optionee hereunder
and to receive any distribution with respect to the Options upon Optionee’s
death.  A beneficiary, legal guardian, legal representative, or other person
claiming any rights hereunder is subject to all terms and conditions of this
Agreement and the Plan, and to any additional restrictions deemed necessary or
appropriate by the Committee.  If no beneficiary has been designated or survives
Optionee, the Options may be exercised by the legal representative of Optionee’s
estate, and payment shall be made to Optionee’s estate.  Subject to the
foregoing, a beneficiary designation may be changed or revoked by Optionee at
any time.


7.  Withholding.  The Company or any employer Affiliate has the authority and
the right to deduct or withhold, or require Optionee to remit to the employer,
an amount sufficient to satisfy federal, state, and local taxes (including
Optionee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the Options.  The
withholding requirement may be satisfied, in whole or in part, at the election
of the Company, by withholding from the Options Shares having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Company establishes.


8.  Limitation of Rights.  The Options do not confer to Optionee or Optionee’s
beneficiary designated pursuant to Section 6 any rights of a stockholder of the
Company unless and until Shares are in fact issued to such person in connection
with the exercise of the Options.  Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Optionee’s service at any time, nor confer upon Optionee any right to continue
in the service of the Company or any Affiliate. Optionee waives all and any
rights to any compensation or damages for the termination of Optionee’s office
or employment with the Company or an Affiliate for any reason (including
unlawful termination of employment) insofar as those rights arise from Optionee
ceasing to have rights in relation to the Options as a result of that
termination or from the loss or diminution in value of such rights.  The grant
of the Options does not give Optionee any right to participate in any future
grants of share incentive awards.


9.  Stock Reserve.  The Company shall at all times during the term of this
Agreement reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of this Agreement.


10.  Restrictions on Transfer and Pledge.  No right or interest of Optionee in
the Options may be pledged, encumbered, or hypothecated to or in favor of any
party other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate.  The Options are not assignable or transferable by Optionee
other than by will or the laws of descent and distribution or pursuant to a
domestic relations order that would satisfy Section 414(p)(1)(A) of the Code if
such Section applied to an Option under the Plan; provided, however, that the
Committee may (but need not) permit other transfers.  The Options may be
exercised during the lifetime of Optionee only by Optionee or any permitted
transferee.


11.  Restrictions on Issuance of Shares.  If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the Options upon any Exchange or under any foreign, federal,
or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition to the exercise of the
Options, the Options may not be exercised in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.


12.  Amendment.  The Committee may amend, modify or terminate the Award and this
Agreement without approval of Optionee; provided, however, that such amendment,
modification or termination shall not, without Optionee's consent, reduce or
diminish the value of this award determined as if it had been fully vested and
exercised on the date of such amendment or termination (with the per-share value
being calculated as the excess, if any, of the Fair Market Value over the
exercise price of the Options).


13.  Plan Controls.  The terms and conditions contained in the Plan are
incorporated into and made a part of this Agreement, and this Agreement shall be
governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict





--------------------------------------------------------------------------------





between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall be controlling and determinative.


14.  Successors.  This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.


15.  Severability.  If any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.


16.  Notice.  Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid.  Notices to the Company must be
addressed to: Micron Technology, Inc., 8000 S. Federal Way, P.O. Box 6, Boise,
ID 83716-9632, Attn: Corporate Secretary, or any other address designated by the
Company in a written notice to Optionee. Notices to Optionee will be directed to
the address of Optionee then currently on file with the Company, or at any other
address given by Optionee in a written notice to the Company.


17.  Data Processing. By accepting the Shares, Optionee gives explicit consent
to the Company and other persons who administer the Plan to process and use all
personal data relevant to Plan administration, including without limitation his
or her name, address, Social Security Number or other applicable tax
identification number, and bank and brokerage account details, and to the
transfer of any such personal data outside the country in which Optionee works
or is employed, including to the United States.




 













--------------------------------------------------------------------------------





AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
TERMS AND CONDITIONS


1.  Grant of Shares.  The Company hereby grants to the Grantee named in the
notice of award (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the Micron Technology, Inc. 2007 Equity Incentive Plan
(the “Plan”) and in this award agreement (this “Agreement”), the number of
shares indicated in the notice of award of the Company’s $0.10 par value common
stock (the “Shares”).  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.


2. General Acknowledgements. By accepting the Shares, Grantee hereby
acknowledges that he or she has reviewed these Terms and Conditions and the
Plan, and is familiar with the provisions thereof.  Grantee hereby accepts the
Shares subject to all the terms and provisions of this Agreement and the
Plan.  Grantee acknowledges that a Prospectus relating to the Plan was made
available for review.  Grantee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan. Grantee acknowledges that the grant and acceptance of
the Shares do not constitute an employment agreement and do not assure
continuous employment with the Company or any of its Affiliates.


3.  Restrictions.  The Shares are subject to each of the following
restrictions.  “Restricted Shares” mean those Shares that are subject to the
restrictions imposed hereunder and such restrictions have not then expired or
terminated. Restricted Shares may not be sold, transferred, exchanged, assigned,
pledged, hypothecated or otherwise encumbered. If Grantee’s Continuous Status as
a Participant terminates for any reason other than as set forth in paragraph (b)
or (d) of Section 4 hereof, then Grantee shall forfeit all of Grantee’s right,
title and interest in and to the Restricted Shares as of the date of termination
of such service or employment, and such Restricted Shares shall revert to the
Company without further consideration or any act or action by Grantee.  The
restrictions imposed under this Section shall apply to all shares of the
Company’s common stock or other securities issued in connection with any merger,
reorganization, consolidation, recapitalization, stock dividend or other change
in corporate structure affecting or with respect to the Shares.


4.  Expiration and Termination of Restrictions.  The restrictions imposed under
Section 3 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):


 
(a)
on the respective expiration dates specified on the notice of award as to the
number of Shares specified thereon; provided Grantee remains in Continuous
Status as a Participant on each vesting date specified therein; or
 
(b)
as to all of the Shares, upon termination of Grantee’s Continuous Status as a
Participant by reason of death or Disability; or
 
(c)
as to all of the Shares, upon the occurrence of a Change in Control, if the
Shares are not assumed by the surviving entity or otherwise equitably converted
or substituted in connection with a Change in Control.
 
(d)
as to all of the Shares, if the Shares are assumed by the surviving entity or
otherwise equitably converted or substituted in connection with a Change in
Control, upon the termination of Grantee’s employment by the Company without
Cause [or Grantee’s resignation for “Good Reason” (as defined below)] within one
year after the effective date of the Change in Control.



[For purposes of this Agreement, “Good Reason” shall mean any of the following,
without Grantee’s consent: (i) a material diminution in Grantee’s Base Salary
(other than an across-the-board reduction in base salary that affects all peer
employees); (ii) a material diminution in Grantee’s authority, duties, or
responsibilities; or (iii) the relocation of Grantee’s principal office to a
location that is more than twenty-five (25) miles from the location of Grantee’s
principal office on the effective date of the Change in Control; provided,
however, that Good Reason shall not include (A) any relocation of Grantee’s
principal office which is proposed or initiated by Grantee; or (B) any
relocation that results in Grantee’s principal place office being closer to
Grantee’s then-current principal residence.  A termination by Grantee shall not
constitute termination for Good Reason unless Grantee shall first have delivered
to the Company written notice setting forth with specificity the occurrence
deemed to give rise to a right to terminate for Good Reason (which notice must
be given no later than ninety (90) days after the initial occurrence of such
event) (the “Good Reason Notice”), and the Company has not taken action to
correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by Grantee within thirty (30) days
following its receipt of such Good Reason Notice.  Grantee’s date of termination
for Good Reason must occur within a period of three hundred and sixty five (365)
days after the initial occurrence of an event of Good Reason.]


5.  Delivery of Shares.  The Shares will be registered in the name of Grantee as
of the Grant Date and will be held by the Company during the Restricted Period
in certificated or uncertificated form.  If a certificate for Restricted Shares
is issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially





--------------------------------------------------------------------------------





the following form: “This certificate and the shares of stock represented hereby
are subject to the terms and conditions (including forfeiture and restrictions
against transfer) contained in a Restricted Stock Agreement between the
registered owner of the shares represented hereby and Micron Technology,
Inc.  Release from such terms and conditions shall be made only in accordance
with the provisions of such Agreement, copies of which are on file in the
offices of Micron Technology, Inc.” Stock certificates for the Shares, without
the above legend, shall be delivered to Grantee or Grantee’s designee upon
request of Grantee after the expiration of the Restricted Period, but delivery
may be postponed for such period as may be required for the Company with
reasonable diligence to comply if deemed advisable by the Company, with
registration requirements under the Securities Act of 1933, listing requirements
under the rules of an Exchange, and requirements under any other law or
regulation applicable to the issuance or transfer of the Shares.


6. Voting and Dividend Rights.  Grantee, as beneficial owner of the Shares,
shall have full voting rights with respect to the Shares during and after the
Restricted Period. Grantee shall accrue cash and non-cash dividends, if any,
paid with respect to the Restricted Shares, but the payment of such dividends
shall be deferred and held (without interest) by the Company for the account of
Grantee until the expiration of the Restricted Period. During the Restricted
Period, such dividends shall be subject to the same vesting restrictions imposed
under Section 3 as the Restricted Shares to which they relate. Accrued dividends
deferred and held pursuant to the foregoing provision shall be paid by the
Company to Grantee promptly upon the expiration of the Restricted Period (and in
any event within thirty (30) days of the date of such expiration). If Grantee
forfeits any rights he may have under this Agreement in accordance with
Section 3, Grantee shall no longer have any rights as a shareholder with respect
to the Restricted Shares or any interest therein and Grantee shall no longer be
entitled to receive dividends on such stock.


7.  Limitation of Rights.  Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or any Affiliate to terminate
Grantee’s service at any time, nor confer upon Grantee any right to continue in
service of the Company or any Affiliate.  Grantee waives all and any rights to
any compensation or damages for the termination of Grantee's office or
employment with the Company or an Affiliate for any reason (including unlawful
termination of employment) insofar as those rights arise from Grantee ceasing to
have rights in relation to the Shares as a result of that termination or from
the loss or diminution in value of such rights.  The grant of the Shares does
not give Grantee any right to participate in any future grants of share
incentive awards.


8.  Payment of Taxes.  No later than 30 days after the date of grant of the
Shares hereunder, Grantee may make an election to be taxed upon such award under
Section 83(b) of the Code.  Grantee will, no later than the date as of which any
amount related to the Shares first becomes includable in Grantee’s gross income
for federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind required by law to be withheld with respect to such
amount.  The obligations of the Company under this Agreement will be conditional
on such payment or arrangements, and the Company, and, where applicable, its
Affiliates will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to Grantee.  The
withholding requirement may be satisfied, in whole or in part, at the election
of the Company, by allowing Grantee to surrender to the Company a number of
Shares from this Award having a Fair Market Value on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes, all in accordance with such procedures as the Company
establishes.


9. Amendment.  The Committee may amend, modify or terminate the Award and this
Agreement without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this Award determined as if it had been fully vested on
the date of such amendment or termination.


10.  Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Agreement, and this Agreement shall be governed by and
construed in accordance with the Plan.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.


11.  Successors.  This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.


12.  Severability.  If any one or more of the provisions contained in this
Agreement is deemed to be invalid, illegal or unenforceable, the other
provisions of this Agreement will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


13. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid.  Notices to the Company must be
addressed to: Micron Technology, Inc., 8000 S. Federal Way, P.O. Box 6, Boise,
ID 83716-9632, Attn: Corporate Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.





--------------------------------------------------------------------------------







14.  Data Processing. By accepting the Shares, Grantee gives explicit consent to
the Company and other persons who administer the Plan to process and use all
personal data relevant to Plan administration, including without limitation his
or her name, address, Social Security Number or other applicable tax
identification number, and bank and brokerage account details, and to the
transfer of any such personal data outside the country in which Grantee works or
is employed, including to the United States.









